DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed October 04, 2022 has been entered. Claims 19-24 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (US 2015/0105676 A1) (hereinafter – Uesaka) in view of Pfeiffer et al. (US 2015/0359446 A1) (hereinafter – Pfieffer).

Regarding claim 19, Uesaka discloses A blood pressure monitoring cuff, comprising (Abstract and entire document):
a bag-shaped structure having first and second sheets of thermoplastic elastomeric material (FIG. 3-5 and para. [0052], “The material of the inner sheet 111 and the outer sheet 112 may be anything, as long as it is high in elasticity and air does not leak from the circumferential edge portion after being welded. Specifically, EVA (ethylene-vinyl acetate copolymer), PVC (flexible polyvinyl chloride), PU (polyurethane), TPE-O (olefin-based thermoplastic elastomer), natural rubber, and the like are examples of materials for the inner sheet 111 and the outer sheet 112.”);
edges of the first and second sheets being connected together (As shown in fig. 3-5);
the first sheet having a first region and second regions, the second regions being adjacent to regions of the first sheet connected to the second sheet, the first region being sandwiched between the second regions (As shown in fig. 3-5),
the second sheet having an opening allowing communication between inside and outside of the bag-shaped structure (As shown in fig. 3-5); and
the second sheet having a fourth region surrounding the opening and a third region extending from the fourth region to the end of the second sheet (As shown in fig. 3-5),
Uesaka fails to disclose the second regions having a higher 100% Modulus than the first region;
wherein the fourth region has a higher 100% Modulus than the third region.
However, in the same field of endeavor, Pfeiffer teaches the second regions having a higher 100% Modulus than the first region (Para. [0051], “The plurality of individual shell sections may also be provided by different portions or sections of a one-piece shell. The different portions or sections may exhibit, e.g., differing thicknesses and/or differing moduli of elasticity. Alternatively, especially in case the blood pressure measuring system comprises an additional flexible element, the kinking-proof shell may comprise a plurality of strap-like shell sections or shell elements (substantially arranged in parallel and preferably spaced apart from each other), each section or element being adapted for surrounding the patient's body part.”);
wherein the fourth region has a higher 100% Modulus than the third region (Para. [0051], “The plurality of individual shell sections may also be provided by different portions or sections of a one-piece shell. The different portions or sections may exhibit, e.g., differing thicknesses and/or differing moduli of elasticity. Alternatively, especially in case the blood pressure measuring system comprises an additional flexible element, the kinking-proof shell may comprise a plurality of strap-like shell sections or shell elements (substantially arranged in parallel and preferably spaced apart from each other), each section or element being adapted for surrounding the patient's body part.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Uesaka to include a higher 100% modulus as taught by Pfeiffer in order to increase accuracy (Para. [0007], “It is therefore an object of the present disclosure to improve blood pressure measuring systems of the above type, especially in order to avoid subcutaneous bleeding at the measuring site, in particular to improve the measurement accuracy.”).
Regarding claim 20, Uesaka discloses The blood pressure monitoring cuff according to claim 19, Uesaka fails to disclose wherein the second regions are thinner than the first region.
However, in the same field of endeavor, Pfeiffer teaches wherein the second regions are thinner than the first region (Para. [0051], “The plurality of individual shell sections may also be provided by different portions or sections of a one-piece shell. The different portions or sections may exhibit, e.g., differing thicknesses and/or differing moduli of elasticity. Alternatively, especially in case the blood pressure measuring system comprises an additional flexible element, the kinking-proof shell may comprise a plurality of strap-like shell sections or shell elements (substantially arranged in parallel and preferably spaced apart from each other), each section or element being adapted for surrounding the patient's body part.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Uesaka to include a higher 100% modulus as taught by Pfeiffer in order to increase accuracy (Para. [0007], “It is therefore an object of the present disclosure to improve blood pressure measuring systems of the above type, especially in order to avoid subcutaneous bleeding at the measuring site, in particular to improve the measurement accuracy.”).
Regarding claim 21, Uesaka discloses The blood pressure monitoring cuff according to claim 19, Uesaka further discloses wherein the first region is configured to be applied on a living body (As shown in fig. 3-5), and
Uesaka fails to disclose at least part of the regions of the first sheet connected to the second sheet has a higher 100% Modulus than the first region.
However, in the same field of endeavor, Pfeiffer teaches at least part of the regions of the first sheet connected to the second sheet has a higher 100% Modulus than the first region (Para. [0051], “The plurality of individual shell sections may also be provided by different portions or sections of a one-piece shell. The different portions or sections may exhibit, e.g., differing thicknesses and/or differing moduli of elasticity. Alternatively, especially in case the blood pressure measuring system comprises an additional flexible element, the kinking-proof shell may comprise a plurality of strap-like shell sections or shell elements (substantially arranged in parallel and preferably spaced apart from each other), each section or element being adapted for surrounding the patient's body part.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Uesaka to include a higher 100% modulus as taught by Pfeiffer in order to increase accuracy (Para. [0007], “It is therefore an object of the present disclosure to improve blood pressure measuring systems of the above type, especially in order to avoid subcutaneous bleeding at the measuring site, in particular to improve the measurement accuracy.”).

Regarding claim 22, Uesaka discloses A blood pressure monitor comprising the blood pressure monitoring cuff according to claim 19 (See claim 19).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (US 2015/0105676 A1) (hereinafter – Uesaka) in view of Maruyama et al. (US 2015/0228948 A1) (hereinafter – Maruyama).

Regarding claim 23, Uesaka discloses A method of manufacturing a blood pressure monitoring cuff comprising a bag-shaped structure, comprising (Abstract and entire document)
connecting edges of first and second sheets contain a thermoplastic elastomer and are uniform in composition (FIG. 3-5 and para. [0052], “The material of the inner sheet 111 and the outer sheet 112 may be anything, as long as it is high in elasticity and air does not leak from the circumferential edge portion after being welded. Specifically, EVA (ethylene-vinyl acetate copolymer), PVC (flexible polyvinyl chloride), PU (polyurethane), TPE-O (olefin-based thermoplastic elastomer), natural rubber, and the like are examples of materials for the inner sheet 111 and the outer sheet 112.”),
the first sheet having a first region and second regions, the second regions being adjacent to regions of the first sheet connected to the second sheet, the first region being sandwiched between the second regions (As shown in fig. 3-5),
the second sheet having an opening allowing communication between inside and outside of the bag- shaped structure (As shown in fig. 3-5),
the second sheet having a fourth region surrounding the opening and a third region extending from the fourth region to the end of the second sheet (As shown in fig. 3-5);
Uesaka fails to disclose heating the second regions to a temperature that is equal to or higher than a crystallization temperature of the thermoplastic elastomer and is lower than a melting point of the thermoplastic elastomer to increase a 100% Modulus at the second regions relative to the first region; and
heating the fourth region to the temperature that is equal to or higher than the crystallization temperature of the thermoplastic elastomer and is lower than the melting  point of the thermoplastic elastomer to increase a 100% Modulus at the fourth regions relative to the third region.
However, in the same field of endeavor, Maruyama teaches heating the second regions to a temperature that is equal to or higher than a crystallization temperature of the thermoplastic elastomer and is lower than a melting point of the thermoplastic elastomer to increase a 100% Modulus at the second regions relative to the first region (Para. [0102], “In the present invention, it is preferable to perform a heating treatment as a post-treatment. Through a heating treatment, the crystal is stabilized and a uniform lamellar layer can be formed.” And “The heating treatment is preferably performed at a temperature equal to or higher than the crystallization temperature of the polyolefin included in the microporous membrane and equal to or lower than the melting point of the polyolefin and is more preferably performed at a temperature intermediate between the crystallization temperature and melting point of the polyolefin.”); and
heating the fourth region to the temperature that is equal to or higher than the crystallization temperature of the thermoplastic elastomer and is lower than the melting  point of the thermoplastic elastomer to increase a 100% Modulus at the fourth regions relative to the third region (Para. [0102], “In the present invention, it is preferable to perform a heating treatment as a post-treatment. Through a heating treatment, the crystal is stabilized and a uniform lamellar layer can be formed.” And “The heating treatment is preferably performed at a temperature equal to or higher than the crystallization temperature of the polyolefin included in the microporous membrane and equal to or lower than the melting point of the polyolefin and is more preferably performed at a temperature intermediate between the crystallization temperature and melting point of the polyolefin.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Uesaka to include a higher 100% modulus as taught by Maruyama in order to provide uniformity and also perform post-treatment (Para. [0102], “In the present invention, it is preferable to perform a heating treatment as a post-treatment. Through a heating treatment, the crystal is stabilized and a uniform lamellar layer can be formed.”).


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Uesaka et al. (US 2015/0105676 A1) (hereinafter – Uesaka) in view of Maruyama et al. (US 2015/0228948 A1) (hereinafter – Maruyama) in further view of Hanschen et al. (US 2017/0022339 A1) (hereinafter – Hanschen).

Regarding claim 24, Uesaka and Maruyama teach The method of manufacturing a blood pressure monitoring cuff according to claim 23, Uesaka fails to disclose wherein the first and second sheets further contain a nucleating agent.
However, in the same field of endeavor, Hanschen teaches wherein the first and second sheets further contain a nucleating agent (Para. [0079], “A nucleating agent may be useful in the first polymeric composition to facilitate crystallization. In some embodiments, the nucleating agent is a beta -nucleating agent described below.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the method as taught by Uesaka to include a nucleating agent as taught by Hanschen in order to facilitate crystallization (Para. [0079], “A nucleating agent may be useful in the first polymeric composition to facilitate crystallization. In some embodiments, the nucleating agent is a beta -nucleating agent described below.”).


Response to Arguments
Applicant's arguments filed November 04, 2022 have been fully considered but they are not persuasive. With respect to the arguments regarding Pfeiffer, the arguments are not persuasive. While Pfeiffer may disclose additional reasons to include regions with differing modulus, that does not preclude them from including modulus for the reason used in the Non-Final Rejection (same reasons in Final Rejection herewith). Pfeiffer teaches in para. [0051] that different portions or sections may exhibit differing thickness and/or differing moduli of elasticity. A person having ordinary skill in the art would understand that differing moduli of elasticity could necessarily be applied to any of the regions, as desired. While Applicant contends that the only reasons to apply the regions are for hindsight, because of Applicant’s specification. The Office disagrees. A person having ordinary skill in the art, looking to improve a blood pressure monitor would look at the teachings of Pfeiffer, specifically that different regions can have different modulus of elasticity and different thicknesses, and apply that logic, or those regions, to their blood pressure monitors in order to obtain the same benefits. A person having ordinary skill in the art, would in fact search for additional areas of their inventions that would improve with the differing modulus. The benefits including those of para. [0007], improving measurement accuracy. Pfeiffer additionally states that the kink proof shell exhibiting a particular modulus of elasticity allows for a reduction of the inner diameter, while maintaining other advantages, i.d. para. [0049]-[0051]. Thus, the arguments are not persuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851. The examiner can normally be reached M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.A.T./               Examiner, Art Unit 3791   

/PATRICK FERNANDES/               Primary Examiner, Art Unit 3791